NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JEROME CLARK, JR.,                            )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D15-3254
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 1, 2016.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Jerome Clark, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee


PER CURIAM.

              In this Anders 1 appeal, we affirm Jerome Clark's judgments and

sentences, but we remand to correct a scrivener's error in the judgment. Count four of

the information charged Mr. Clark with possession of cocaine, and he entered a guilty


              1Anders   v. California, 386 U.S. 738 (1967).
plea to possession of cocaine. However, the judgment incorrectly states that count four

is possession of alprazolam. This error has no impact on Mr. Clark's sentences, and his

sentences constitute legal sentences. As such, we remand this matter to the trial court

with instructions to correct count four of the judgment to reflect the correct conviction.



CASANUEVA, SILBERMAN, and KELLY, JJ., Concur.




                                            -2-